UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6338



STEPHEN T. JONES,

                                              Plaintiff - Appellant,

          versus

JOHN DOE, Captain, Caldwell County Jail; JOHN
DOE, Sergeant, Caldwell County Jail; JOHN DOE,
Correction Officer, Caldwell County Jail; J.
AUSTIN, Correction Officer, Caldwell County
Jail; MIA LNU, Correction Officer, Caldwell
County Jail; JANE DOE, Nurse, Caldwell County
Jail; JANE DOE, Dietitian, Caldwell County
Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
District Judge. (CA-95-111-5-MU)

Submitted:   September 20, 1996            Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Doe, No. CA-95-111-5-MU (W.D.N.C. Feb. 22, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2